    Case 2:20-cv-00014-JPJ-PMS Document 21
                                         I
                                           Filed 11/20/20 Page 1 of 1 Pageid#: 102e



                                                                                 G ppm
                            IN THE UNITED STATESDISTRICT COURT                           TCZQW 'Q OTODRT
                                                                                            FZQD î

                            FoR 'rIdE wEs'l'EltN DISRXICT 0FVIRGINIA                ygy 2g aa
                                                                                    :%c
                                                                                    '''''''*   f   .
    MELINDA SCOTT,               )
    Plaintiff                    )                                      '
    v.                           )                                  CaseNo.2:20cv14
                                 )
    W ISE COUNTY DEPT.           )
     ofSOCIAL SERVICES,          )
    etal                         )

               NOTICE M D REOUEST FOR BREASTFEEDING ACCOM ODATION


            Alongside the standard that a wom an m aintains the rightto breastfeed in any federal
    courthouse (115 Stat 154 Public law 107-67),Plaintiffrequeststhatthisrightbetransferred,
    acknowledged,and adapted to virtualhearingson Zoom,whichhavebeen ordered astheplatform
    forhenringin tMscase,duetotheCoronaVinzspandem ic.Plaintiffhasan infantundertheage of
    one(1)thatisexclusivelybreasifed.Shewould berequiredtobremstfeed theinfantdlzring any
    courtroom hearing in person and likewise,willhaveto hold herinfantduring thevirtualhearing,
    whilebreastfeeding(usingabreastfeeding/nlzrsingcoverwhileon camera).Plaintiffherebygives
    noticetothiscourtofherintentto(discretely)breastfedduringthehenringiftheneedarises.



    IA SK FOR THIS




    ,   elinda co% pro-se
    PO BO X 1133-2014PM 887
    Richm ond,VA 23218
    540-692-2342

    mscottwlgmu.edu
Q
